UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53614 (Commission File Number) BLUFOREST INC. (Exact name of registrant as specified in its charter) Nevada 26-2294927 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ave. Republica del Salvador y Shyris Edificio Onix piso 10-C, Quito Ecuador N/A (Address of principal executive offices) (Zip Code) -2435 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 100,424,500 common shares outstanding as of May 18, 2012 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 EXPLANATORY NOTE Bluforest Inc. (formerly Greenwood Gold Resources, Inc.) (the “Company”) filed its Form 10-Q with the Securities and Exchange Commission on May 21, 2012 (the "Original Filing"). In this Amendment No. 1 to the Form 10-Q (the “Amended Filing”), the Company has made certain changes to the Consolidated Balance Sheets, Consolidated Statements of Operations and Consolidated Statements of Cash Flows in order to properly classify certain figures which previously were reported as part of continuing operations, but were in fact determined to be components of Discontinued Operations for the three month periods ended March 31, 2012 and 2011, and also for the comparative figures represented on the Consolidated Balance sheets as at the fiscal year ended December 31, 2011. In addition the Company has revised the notes to the Consolidated Financial Statements as at the Three Month period ended March 31, 2012 as follows: - Note 3 – Significant Accounting Policies has been updated to include the Company’s accounting policy for Property and Equipment; - There has been the addition of Note 7 – Equipment to reflect the Company’s owned equipment as at March 31, 2012, and thereafter the remaining notes have been renumbered accordingly.; - Note 5 –Purchase of Acquisition Agreement and Commitments, subsection (2) Purchase of Acquisition Agreement has been amended to update theapplicable FASB Codification management relied upon in valuing the transaction to current ASC reference topics. In addition ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION, LIQUIDITY AND CAPITAL RESOURCES for the Three Month Period Ended March 31, 2012 has been amended to reflect the reclassification of certain figures from continuing operations to discontinued operations in the current and comparative figures. As a result of the aforementioned changes the Company has determined to re-file the Original Filing in its entirety as Amendment No. 1 for ease of comprehension.All other disclosure in the Original Filing remains as filed. 3 BLUFOREST INC. (FORMERLY GREENWOOD GOLD RESOURCES, INC.) TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 28 4 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month period ended March 31, 2012, are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2012.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011. Page Unaudited Consolidated Financial Statements Unaudited Consolidated Balance Sheets 6 Unaudited Consolidated Statements of Operations 7 Unaudited Consolidated Statements of Cash Flows 8 Notes to Unaudited Consolidated Financial Statements 9 to 20 5 BLUFOREST INC. (FORMERLY GREENWOOD GOLD RESOURCES, INC.) (A Development Stage Company) (Formerly An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) March 31, (unaudited) December 31, (audited) ASSETS Current Cash $ $
